Citation Nr: 1012226	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The September 2007 rating decision 
awarded service connection for left ear hearing loss and 
denied service connection for right ear hearing loss.  A 
noncompensable rating was assigned for left ear hearing 
loss.

(The issue of an initial compensable rating for service-
connected hearing loss is addressed in the remand portion of 
the decision below.)  


FINDING OF FACT

It is as likely as not that the Veteran has right ear 
hearing loss attributable to his active military service.


CONCLUSION OF LAW

The Veteran has right ear hearing loss that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2007, the Veteran filed a claim of service 
connection for hearing loss and tinnitus.  The claim of 
service connection for right ear hearing loss was denied in 
a September 2007 rating decision by the RO in Muskogee, 
Oklahoma.  In December 2007, the Veteran filed a timely 
notice of disagreement with both the denial of a higher 
rating for left ear hearing loss and service connection for 
right ear hearing loss.  

In the April 2007 claim, the Veteran contends that he 
developed hearing loss as a result of his period of active 
military service.  Specifically, in March 2009 and May 2009 
statements, and at a January 2010 hearing, he attributes his 
claimed disability to working 150 yards from a busy flight 
line in Puerto Rico.  Hearing Transcript at 5.  At the 
January 2010 hearing, the Veteran stated that he first 
noticed his right ear hearing loss at the same time he 
noticed his service-connected left ear hearing loss in 
service.  Id. at 7.  Thus, the Veteran contends that service 
connection is warranted for both left and right ear hearing 
loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, 
service connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing 
loss, may be presumed to have been incurred during service 
if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals 
for Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 
245 (1994).

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran developed bilateral hearing loss in 
service.  An August 1960 audiogram attached to the Veteran's 
July 1960 entrance examination report indicates that the 
Veteran's hearing was within normal limits.  However, a note 
on the Veteran's February 1964 separation examination report 
states:  "Hearing loss . . . bilateral."  He had an elevated 
puretone threshold at 6000 Hertz, that indeed suggested some 
impairment of hearing at separation from service.  Although 
the Veteran's auditory threshold results only indicate 
hearing loss for VA purposes in the left ear, the absence of 
in-service evidence of hearing loss is not fatal to a claim 
for service connection.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

As noted above, the Veteran has testified that he first 
noticed his right ear hearing loss in service.  Hearing 
Transcript at 7.  The Board notes that the Veteran is 
competent to testify regarding symptoms experienced in 
service, and the continuity of those symptoms from his time 
in service to the present.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Competent testimony is limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled, or tasted.  Layno v. Brown, 
6 Vet. App. 465 (1994).  

Here, the Board finds that there is no hearing loss noted 
when the Veteran was examined, accepted, and enrolled for 
service; thus he is presumed sound at entry.  Additionally, 
the Board finds that bilateral hearing loss was noted at the 
time the Veteran separated from active military service.  
The Veteran has submitted competent testimony that his right 
ear hearing loss began in service.  Because there is no 
other evidence of record contrary to the Veteran's claims, 
the Board finds that service connection for right ear 
hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 
3.385.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

In light of the grant of service connection for right ear 
hearing loss, the Veteran's claim of a higher rating for 
service-connected hearing loss must be addressed as a claim 
for a higher rating for bilateral hearing loss.  As such, 
the agency of original jurisdiction (AOJ) must adjudicate 
the Veteran's claim for a compensable initial rating on the 
merits in the first instance.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  Additionally, the Board finds 
that further development is necessary regarding the claim.  
The January 2002, September 2007, November 2007, and July 
2008 audiometric test results all fail to adequately 
describe the effects of the Veteran's bilateral hearing 
impairment on his daily life.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009).  An examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to address the 
severity of the Veteran's bilateral hearing loss.  The Board 
will, therefore, remand the case to schedule the Veteran for 
a VA examination to evaluate the severity of the Veteran's 
service-connected bilateral hearing loss in the context of 
the applicable VA rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination to determine 
the level of disability of bilateral 
hearing loss.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the Veteran.  
Puretone audiometry and Maryland CNC 
controlled speech discrimination test 
results must be provided.  The examiner 
must fully describe the functional 
effects caused by the Veteran's hearing 
loss.  See Martinak, 21 Vet. App. at 
454-55.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a higher rating 
for bilateral hearing loss.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with 
a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


